DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 7, 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 7: It recites “the timing control circuit generates the first control signal and the second control signal in such a manner that at least one of the first control signal and the second control signal is at an off level at any point of time” and “the first control signal is a vertical scanning start signal to be applied to a unit circuit at least at a first stage among the plurality of unit circuits to allow vertical scanning in which the plurality of scanning signal lines are sequentially brought into a selected state to start, and the second control signal is a clear signal to be applied to the plurality of unit circuits to allow a state of the plurality of unit circuits to be initialized after an end of the vertical scanning”. According to Fig. 8, the first control signal and the second control signal are not in an off level at any point of time. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claims 9-11: Claims 9-11 are dependent claims of claim 7. Therefore, claims 9-11 are rejected with same rationale as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (CN 113299215 A) in view of Park et al (US 2020/0327854 A1).
As to claim 7: Chen discloses a display device (Figs. 1-2, “a display device 10”; ¶0007) comprising: 
a display portion including a plurality of scanning signal lines (Figs. 1-2, “a display portion DR” including “a plurality of scanning signal lines SL”; ¶0042, 0065);
a scanning signal line drive circuit configured to drive the plurality of scanning signal lines (Figs. 1-2, “a scanning signal line drive circuit 102” configured to drive the plurality of scanning signal lines SL; ¶0021); and 
a timing control circuit configured to generate a first control signal, a second control signal, and a plurality of clock signals configured to control an operation of the scanning signal line drive circuit (Figs. 1-2, “a timing control circuit 104” configured to generate “a first control signal IS”, “a second control signal RSL”, and “a plurality of clock signals CL1-CL8” configured to control an operation of the scanning signal line drive circuit; ¶0022, 0039, 0049, 0061, 0079), 
wherein the plurality of scanning signal lines and the scanning signal line drive circuit are formed on a panel substrate that is the same as a panel substrate configuring the display portion (Fig. 1 shows the plurality of scanning signal lines SL and the scanning signal line drive circuit 102 are formed on “a panel substrate 100” that is the same as a panel substrate configuring the display portion DR), 
the timing control circuit generates the first control signal and the second control signal in such a manner that at least one of the first control signal and the second control signal is at an off level at any point of time (Fig. 4 shows the timing control circuit 104 generates the first control signal IS and the second control signal RSL in such a manner that at least one of the first control signal and the second control signal is at an off level at any point of time; ¶0012, 0096-0113), 
the first control signal, the second control signal, and the plurality of clock signals are each supplied to the scanning signal line drive circuit from the timing control circuit through a first control signal wiring line, a second control signal wiring line, and a plurality of clock signal wiring lines disposed on the panel substrate (Figs. 1-3, the first control signal IS, the second control signal RSL, and the plurality of clock signals CL1-CL8 are each supplied to the scanning signal line drive circuit 102 from the timing control circuit 104 through “a first control signal wiring line IL”, “a second control signal wiring line RSL”, and “a plurality of clock signal wiring lines CL1-CL8” disposed on the panel substrate 100; ¶0082-0083),
the scanning signal line drive circuit is configured of a shift register including a plurality of unit circuits corresponding one-to-one to the plurality of scanning signal lines (Figs. 1-3, the scanning signal line drive circuit 102 is configured of “a shift register SR” including “a plurality of unit circuits SR(1)-SR(N)” corresponding one-to-one to the plurality of scanning signal lines SL; ¶0066), 
the first control signal is a vertical scanning start signal to be applied to a unit circuit at least at a first stage among the plurality of unit circuits to allow vertical scanning in which the plurality of scanning signal lines are sequentially brought into a selected state to start (Figs. 1-3, the first control signal IS is a vertical scanning start signal to be applied to “a unit circuit SR(1)” at least at a first stage among the plurality of unit circuits SR(1)-SR(N) to allow vertical scanning in which the plurality of scanning signal lines SL are sequentially brought into a selected state to start OUT(i); ¶0082-0083, 0086-0087, 0096-0113), and 
the second control signal is a clear signal to be applied to the plurality of unit circuits to allow a state of the plurality of unit circuits to be initialized after an end of the vertical scanning (Figs. 1-4, the second control signal RSL is a clear signal to be applied to the plurality of unit circuits SR(1)-SR(N) to allow a state of the plurality of unit circuits to be initialized after an end of the vertical scanning; ¶0082-0083, 0086-0087, 0096-0113).  
Chen does not expressly disclose a wiring line resistance of at least one of the first control signal wiring line and the second control signal wiring line is greater than a wiring line resistance of the plurality of clock signal wiring lines. However, Park teaches a display device comprises a timing control circuit is connected to a plurality of shift registers through a plurality of wires (Figs. 1, 3, “a display device 1000” comprises “a timing control circuit 500” is connected to “a plurality of shift registers ST1-STn” through “a plurality of wires CLK, SSP”; Abstract, ¶0039-0046), wherein a wiring line resistance of at least one of “a first control signal wiring line SENSE_CLK1” and “a second control signal wiring line SENSE_CLK2” is greater than a wiring line resistance of “a plurality of clock signal wiring lines SCAN_CLK1-SCAN_CLK2”; ¶0009). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to set different resistance for wiring lines, such that the wiring line resistance of at least one of the first control signal wiring line and the second control signal wiring line is greater than a wiring line resistance of the plurality of clock signal wiring lines as taught by Park. The motivation would have been in order to provide a gate driver configured to reduce a variation of a voltage stored in a storage capacitor as the output of a scan signal is pulled down more rapidly than the output of a sensing signal (Park: ¶0005).
As to claim 9: Chen discloses each of the plurality of unit circuits includes an output node connected to a corresponding scanning signal line among the plurality of the scanning signal lines (Figs. 1-2, each of the plurality of unit circuits SR(1)-SR(N) includes “an output node OUT(i)” connected to a corresponding scanning signal line SL(i) among the plurality of the scanning signal lines SL(1)-SL(N); ¶0082-0083); 
an output control transistor including a control terminal, a first conduction terminal to be applied with one of the plurality of clock signals, and a second conduction terminal connected to the output node (Fig. 3, “an output control transistor  M4” including a control terminal, a first conduction terminal to be applied with one of the plurality of clock signals CLK1, and a second conduction terminal connected to the output node OUT(i); ¶0084-0095), 
an output control node connected to the control terminal of the output control transistor (Fig. 3, “an output control node X1” connected to the control terminal of the output control transistor M4; ¶0084-0095),
a set transistor including a control terminal to be applied with a set signal, a first conduction terminal to be applied with the set signal or a power supply voltage of an on level, and a second conduction terminal connected to the output control node (Fig. 3, “a set transistor M1” including a control terminal to be applied with “a set signal IN1”, a first conduction terminal to be applied with the set signal, and a second conduction terminal connected to the output control node X1”; ¶0084-0095), 
an initialization transistor including a control terminal connected to the second control signal wiring line, a first conduction terminal connected to the output control node, and a second conduction terminal to be applied with a power supply voltage of an off level (Fig. 3, “an initialization transistor M10” including a control terminal connected to the second control signal wiring line RSL, a first conduction terminal connected to the output control node OUT(i), and a second conduction terminal to be applied with “a power supply voltage of an off level VGL”; ¶0084-0095), and 
the unit circuit at least at a first stage among the plurality of unit circuits is applied with the vertical scanning start signal as the set signal (Figs. 1-2, the unit circuit SR(1) at least at a first stage among the plurality of unit circuits SR(1)-SR(N) is applied with the vertical scanning start signal as the set signal IS; ¶0084-0095).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (CN 113299215 A) in view of Park et al (US 2020/0327854 A1), as applied to claim 7 above, and further in view of FUJIKAWA (US 2019/0280013 A1).
As to claim 10: Claim 10 is a dependent claim of claim 7. The prior art Park  discloses the at least one of the first control signal wiring line and the second control signal wiring line having resistivity greater than resistivity of the plurality of clock signal wiring lines (Figs. 1, 3, at least one of the first control signal wiring line and the second control signal wiring line having resistivity greater than resistivity of the plurality of clock signal wiring lines; ¶0009).
Chen and Park do not expressly disclose a material for forming at least one of the first and second control signal wiring line having resistivity greater than resistivity of the plurality of clock signal wiring lines. However, Fujikawa discloses a plurality of control wiring lines, wherein a material for forming at least one of a first and second control signal wiring lines having resistivity greater than resistivity of the plurality of signal wiring lines (Fig. 11-12, “a plurality of control wiring lines 24, 25, 27, 28”, wherein a material for forming at least one of “a first control signal wiring line 25” and “a second control signal wiring line 28” having resistivity greater than resistivity of the plurality of signal wiring lines 24, 27). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Park to select high resistivity material for forming the first and second control signal wiring lines, such that the at least one of the first control signal wiring line and the second control signal wiring line is formed of a material having resistivity greater than resistivity of the plurality of clock signal wiring lines as taught by Fujikawa. The motivation would have been in order to enhance the degree of freedom for the configuration and consequently to suppress the electrostatic breakdown and prevent the wiring resistance relating to the wiring from becoming too low, even when the wiring length of the entire wiring becomes shorter. (Fujikawa: ¶0006, 0008).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (CN 113299215 A) in view of Park et al (US 2020/0327854 A1), as applied to claim 7 above, and further in view of Park et al (US 2011/0285944 A1), hereinafter Park1.
As to claim 11: Chen and Park do not expressly disclose a material of the at least one of the first control signal wiring line and the second control signal wiring line is indium tin oxide. However, Park1 teaches a display device comprises a scanning signal line drive circuit; and a plurality of control signal wiring lines coupled with the scanning signal line drive circuit, wherein a material of the at least one of a first control signal wiring line and a second control signal wiring line is indium tin oxide (Figs. 1-2, a display device comprises “a scanning signal line drive circuit 2”; and “a plurality of control signal wiring lines 5” coupled with the scanning signal line drive circuit, wherein a material of the at least one of “a first control signal wiring line 51” and “a second control signal wiring line 52” is indium tin oxide; ¶0019-0021, 0036, 0040). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Park to use an indium tin oxide material for forming the at least one of the first control signal wiring line and the second control signal wiring line, such that the material of the at least one of the first control signal wiring line and the second control signal wiring line is indium tin oxide as taught by Park1. The motivation would have been in order to have first conduction lines and second conduction lines include a transparent conductive material (Park2: ¶0012-0013).

Response to Arguments
Applicant’s arguments filed on September 13, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693